Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-17 in the reply filed on 26 July 2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Shi et al. (US Pat. Pub. 2017/0294413).
Regarding claim 1, Shi teaches a semiconductor device, comprising:
a stacked structure, comprising:
a first semiconductor component, having a first area [fig. 2, 210]; and

first conductive terminals, located on the stacked structure, electrically coupled to the first semiconductor component and aside of the second semiconductor component [fig. 2, 300a/b]; and
second conductive terminals, located on the stacked structure and electrically coupled to the second semiconductor component [fig. 2, 125].
Regarding claim 2, Shi discloses the semiconductor device of claim 1, wherein a sidewall of the second semiconductor component is offset from a sidewall of the first semiconductor component [fig.2, sidewall of 120 is offset from 210].
Regarding claim 3, Shi teaches the semiconductor device of claim 2, wherein the sidewall of the second semiconductor component is indented from the sidewall of the first semiconductor component [fig. 2, sidewalls of 120 are indented from 210].
Regarding claim 4, Shi discloses the semiconductor device of claim 1, wherein the first conductive terminals each have a first height greater than a second height of the second semiconductor component along the stacking direction [fig. 2, 300a/b are taller than 120].
Regarding claim 5, Shi teaches the semiconductor device of claim 1, further comprising: 

Regarding claim 6, Shi discloses the semiconductor device of claim 5, wherein the second semiconductor component is embedded in the dielectric layer and a portion of each of the first conductive terminals is protruded out of the dielectric layer [fig. 2, 300a/b protrudes out from 150 while 120 is embedded].
Regarding claim 7, Shi teaches the semiconductor device of claim 5, wherein the second conductive terminals are covered by the dielectric layer, and a portion of each of the second conductive terminals is protruded out of the dielectric layer [fig. 2, 125 must protrude or be exposed from the dielectric for the device to be functional].
Regarding claim 8, Shi discloses the semiconductor device of claim 1, wherein the first conductive terminals are arranged in an array and positioning at a side of the first semiconductor component [fig. 2 and fig. 5, 300a/b are on the outer sides of 210 and in an array layout].
Regarding claim 9, Shi teaches the semiconductor device of claim 1, wherein a first group of the first conductive terminals and a second group of the first conductive terminals are respectively arranged at two opposite sides of the first semiconductor component [fig. 2, 300a/b are on either side of 210].
Regarding claim 10, Shi discloses the semiconductor device of claim 1, wherein a first group of the first conductive terminals and a second group of the first conductive terminals are respectively arranged at two adjacently connected sides of the first semiconductor component [fig. 5, 300a/b surround 120 and are connected on adjacent sides of  210].

Regarding claim 12, Shi discloses the semiconductor device of claim 1, wherein the first conductive terminals are arranged in a form of a frame-shape surrounding a periphery of the first semiconductor component [fig. 5, 300a/b surround 120 and would be on a periphery of 210].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi as applied to claims 1-12 above, and further in view of the following arguments.

Regarding claim 13, Shi teaches a semiconductor device, comprising:
a first semiconductor component, having a first capacitance [fig. 2, 210, every component has some inherent capacitance];
a second semiconductor component, stacked on the first semiconductor component and having a second capacitance [fig. 2, 120, paragraph [0033] teaches 120 
a first conductive terminal, located on and electrically coupled to the first semiconductor component [fig. 2, 300a/b]; and
a second conductive terminal, located on and electrically coupled to the second semiconductor component [fig. 2, 125];
wherein a height of the first conductive terminal is greater than a sum of a height of the second semiconductor component and a height of the second conductive terminal [fig. 2, 300a/b are taller than 120 and 125].
Shi fails to teach the capacitance of the second component is less than the capacitance of the first component.  However, the overall structure of the device of Shi is the same as what is instantly claimed.  One of ordinary skill in the art would have been led to the recited capacitance ratio through routine experimentation and optimization to achieve a desired device performance depending on the structures/transistors present on each semiconductor component.  Generally, differences in capacitance or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 14, Shi teaches the semiconductor device of claim 13, further comprising:

wherein a portion of the first conductive terminal and a portion of the second conductive terminal are protruded out of the insulating encapsulation with a substantially same distance [fig. 2, 300a/b and 125 must protrude or be exposed from the dielectric for the device to be functional, the protrusion distance would be the same as they are bonded on the same level].
Regarding claim 15, Shi discloses the semiconductor device of claim 13, wherein the first conductive terminal comprises a plurality of first conductive terminals arranged aside of at least one of the four edges of the second semiconductor component [fig. 2, 300a/b are on the side of 120].
Regarding claim 16, Shi fails to teach the width of the first conductive terminal is equal to a width of the second conductive terminal.  However, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization to achieve desired structural integrity as well as signal integrity.   Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B).
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794.  The examiner can normally be reached on M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/J.M.P/Examiner, Art Unit 2816                                                                                                                                                                                                        

/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816